

116 HR 4095 IH: Family Care Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4095IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Stauber (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the child tax credit with respect to
			 permanently and totally disabled individuals.
	
 1.Short titleThis Act may be cited as the Family Care Act of 2019. 2.Allowance of child tax credit with respect to permanently and totally disabled individuals (a)In generalSection 24(c)(1) of the Internal Revenue Code of 1986 is amended by striking who has not attained age 17. and inserting
				
 who—(A)has not attained age 17, or (B)is permanently and totally disabled (as defined in section 22(e)(3))..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			